 1    Michael A. Mugmon (SBN: 251958)                 Adam C. McCall (SBN: 302130)
      michael.mugmon@wilmerhale.com                   amccall@zlk.com
 2    Wilmer Cutler Pickering Hale and Dorr LLP       Adam M. Apton (SBN: 316506)
      950 Page Mill Road                              aapton@zlk.com
 3    Palo Alto, CA 94304                             LEVI & KORSINSKY, LLP
      Telephone: +1 650 858 6000                      44 Montgomery Street, Suite 650
 4    Facsimile: +1 650 858 6100                      San Francisco, California 94104
                                                      Telephone: (415) 291-2420
 5    Michael G. Bongiorno (admitted pro hac          Facsimile: (415) 484-1294
      vice)
 6    michael.bongiorno@wilmerhale.com
      Wilmer Cutler Pickering Hale and Dorr LLP       Nicholas I. Porritt
 7    7 World Trade Center                            nporritt@alk.com
      250 Greenwich Street                            LEVI & KORSINSKY, LLP
 8    New York, NY 10007                              1101 30th Street N.W., Suite 115
      Telephone: +1 212 230 8800                      Washington, D.C. 20007
 9    Facsimile: +1 212 230 8888                      Tel: (202) 524-4290
                                                      Fax: (202) 333-2121
10    Jessica L. Lewis (SBN: 302467)
      jessica.lewis@wilmerhale.com                    Attorneys for Lead Plaintiffs and the Class
11    Wilmer Cutler Pickering Hale and Dorr LLP
      60 State Street
12    Boston, MA 02109
      Telephone: +1 617 526 6000
13    Facsimile: +1 617 526 5000
14    Attorneys for Defendants
     [Additional counsel listed on following page.]
15
16
                                UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18
                                     SAN FRANCISCO DIVISION
19
     INCHEN HUANG, Individually and on Behalf of             Case No. 3:17-cv-04830-JST
20   All Others Similarly Situated,
                                                             JOINT STIPULATION TO
21                                Plaintiff,                 CONTINUE HEARING DATE
                                                             AND [PROPOSED] ORDER
22          vs.
                                                             Hon. Jon S. Tigar
23   ASSERTIO THERAPEUTICS, INC., ARTHUR
     JOSEPH HIGGINS, JAMES A. SCHOENECK, and
24   AUGUST J. MORETTI,
25                                Defendants.
26
27
28

                                                                               JOINT STIPULATION
                                                                      Case No. 3:17-cv-04830-JST
 1   COUNSEL CONTINUED:

 2   Rebecca A. Girolamo (SBN: 293422)
     rebecca.girolamo@wilmerhale.com
 3   Wilmer Cutler Pickering Hale and Dorr LLP
     350 South Grand Avenue, Suite 2100
 4   Los Angeles, CA 90071
     Telephone: +1 213 443 5300
 5   Facsimile: +1 213 443 5400
 6
     Additional Attorney for Defendants
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          JOINT STIPULATION
                                                 Case No. 3:17-cv-04830-JST
 1          WHEREAS, Defendant Assertio Therapeutics, Inc. (“Assertio”) counsel has a

 2   scheduling conflict on the date noticed for Defendant’s Motion to Dismiss Amended
 3   Complaint (ECF No. 66), which is currently scheduled for October 25, 2018.
 4          WHEREAS, the parties have agreed to November 29, 2018 as an acceptable date that
 5   will work for all counsel;
 6          WHEREAS, the parties have not previously requested a continuance of the hearing date
 7   on the Motion to Dismiss;
 8          WHEREAS, good cause exists to continue the hearing because Assertio’s counsel is
 9   unable to appear on October 25, 2018;
10          NOW, THEREFORE, Plaintiffs and Assertio, through their respective undersigned

11   counsel, hereby stipulate as follows: The hearing date for Assertio’s Motion to Dismiss

12   Amended Complaint is continued to Thursday, November 29, 2018.

13          IT IS SO STIPULATED.

14
15          Respectfully submitted,

16   Dated: September 27, 2018            WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
17
                                          By: /s/Rebecca A. Girolamo
18                                               Rebecca A. Girolamo
                                                 Michael A. Mugmon
19                                               Michael G. Bongiorno (admitted pro hac vice)
                                                 Jessica L. Lewis
20
                                                Attorney for Defendants
21
     Dated: September 27, 2018            LEVI & KORSINSKY, LLP
22
                                          By: /s/Adam Apton
23                                               Adam M. Apton
                                                 Adam M. McCall
24                                               Nicholas I. Porritt
25                                              Attorneys for Lead Plaintiffs and the Class
26
27
28
                                                    -1-
                                                                                 JOINT STIPULATION
                                                                        Case No. 3:17-cv-04830-JST
 1   PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

 2
             October 3, 2018
     Dated: ____________        _______________________________
 3                              Honorable Jon S. Tigar
                                United States District Court Judge
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -2-
                                                                   JOINT STIPULATION
                                                          Case No. 3:17-cv-04830-JST
 1                                    SIGNATURE ATTESTATION

 2          I am the ECF User whose identification and password are being used to file the foregoing
 3   Joint Stipulation and Proposed Order. In compliance with Local Rule 5-1(i)(3), I hereby attest
 4   that the other signatories have concurred in this filing.
 5   Dated: September 27, 2018                              By: /s/ Rebecca A. Girolamo
                                                            Rebecca A. Girolamo
 6                                                          WILMER CUTLER PICKERING
 7                                                           HALE AND DORR LLP
                                                            350 S. Grand Avenue, Suite 2100
 8                                                          Los Angeles, CA 90071

 9                                                          Attorney for Defendants
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -3-
                                                                                   JOINT STIPULATION
                                                                          Case No. 3:17-cv-04830-JST
